— Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered January 18, 2008 in a personal injury action. The order settled the record on appeal in appeal No. 1.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties on September 11, 2008 and filed in the Monroe County Clerk’s Office on October 8, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.E, Lunn, Fahey and Peradotto, JJ.